Citation Nr: 0815826	
Decision Date: 05/14/08    Archive Date: 05/23/08

DOCKET NO.  06-27 872	)	DATE
	)
	)
-
On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
post-traumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

A.M. Ivory, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1967 to May 
1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2006 rating decision by the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas.  

The veteran and his wife testified by video conference before 
the undersigned Veterans Law Judge in September 2007.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran testified that he had current treatment records 
from the VA Medical Center (VAMC) that were not part of the 
claims file.  After the hearing the veteran submitted a 
psychiatric examination from the Social Security 
Administration (SSA).  The Board notes that this evidence was 
submitted without a waiver; however, since the issue on 
appeal is being remanded there is no prejudice to the 
veteran.  Where there is actual notice to VA that the veteran 
is receiving disability benefits from the SSA, VA has the 
duty to acquire a copy of the decision granting SSA 
disability benefits and the supporting medical documentation 
relied upon.  Murincsac v. Derwinski, 2 Vet. App. 363 (1992).  

In addition, the RO should arrange for the veteran to undergo 
a VA psychiatric examination in order to determine the 
current severity of his PTSD.  The veteran is hereby advised 
that failure to report to the scheduled examination may 
result in denial of the claim.  See 38 C.F.R. § 3.655 (2007).  
Examples of good cause include, but are not limited to, the 
illness or hospitalization of the veteran and death of an 
immediate family member.  

To ensure that all due process requirements are met, in 
addition to affording the veteran a medical examination, the 
RO should also give the veteran opportunity to present any 
additional information and/or evidence pertinent to the claim 
on appeal that is not already of record.  

The RO's notice letter should explain that the veteran has a 
full one-year period for response.  See 38 U.S.C.A § 5103(b) 
(1) (West 2002); but see also 38 U.S.C.A. § 5103(b)(3) (West 
Supp. 2007) (amending the relevant statute to clarify that VA 
may make a decision on a claim before the expiration of the 
one-year notice period).  

The RO should also invite the veteran to submit all evidence 
in his possession that is not already of record, and ensure 
that its notice to the veteran meets the requirements of the 
recent decision in Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006), as appropriate.  

After providing the appropriate notice, the RO should attempt 
to obtain any additional evidence for which the veteran 
provides sufficient information, and, if needed, 
authorization, following the current procedures prescribed in 
38 C.F.R. § 3.159 (2007).  

In addition to the actions requested above, the RO should 
also undertake any other development and/or notification 
action deemed warranted by VCAA prior to adjudicating the 
claim on appeal.  

Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

1.  The RO should take appropriate steps 
to contact the veteran by letter and 
request that the veteran provide 
sufficient information, and if necessary 
authorization, to enable the RO to obtain 
any additional pertinent treatment 
records not currently of record.  The 
veteran also should be informed that he 
may submit evidence to support his claim.  

The RO should obtain all VA treatment 
reports for mental health treatment 
rendered to the veteran for PTSD.

The RO's letter should invite the veteran 
to furnish all evidence in his 
possession, and identify what evidence is 
ultimately his responsibility to obtain.  
The RO should ensure that its letter 
meets the requirements of the recent 
decisions in Dingess/Hartman v. Nicholson 
as appropriate.  The RO's letter should 
clearly explain to the veteran that he 
has a full one-year period to respond 
(although VA may decide the claim within 
the one-year period).  

2.  Based on the veteran's response, the 
RO should assist him in obtaining any 
additional evidence identified by him, 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the veteran and his 
representative of the records that were 
not obtained, explain the efforts taken 
to obtain them, and describe the further 
action to be taken.  

3.  The RO should take all indicated 
action to request from the Social 
Security Administration the records 
pertinent to the veteran's award of 
Social Security disability benefits, 
including administrative decisions and 
the medical records relied upon 
concerning that claim.  All records 
received by the RO should be added to the 
claims file.  If such records are 
unavailable, documentation to that extent 
should be included in the claims file.

4.  The veteran should be afforded a VA 
examination, with an appropriate 
examiner, to determine the current 
severity of the service-connected PTSD.  
The claims file must be made available to 
the examiner, and the examination report 
should include discussion of the 
veteran's documented medical history and 
assertions.  All appropriate tests and 
studies should be accomplished and all 
clinical findings should be reported in 
detail in a typewritten report.  The 
examination report should include a 
Global Assessment of Functioning (GAF) 
score, commentary about the degree of 
social and occupational impairment, and 
notations of whether such symptoms as a 
flattened affect and suicidal ideation, 
among others, are present.

The examiner's findings must be stated 
in terms conforming to the applicable 
rating criteria.  Massey v. Brown, 7 
Vet. App. 204 (1994).  

5.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
claim should be reviewed in light of all 
the evidence of record.  If the 
determination is less than fully 
favorable, the RO should furnish to the 
veteran and his representative an 
appropriate Supplemental Statement of the 
Case (SSOC) that includes clear reasons 
and bases for all determinations, and 
afford them the appropriate time period 
for response.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The veteran may furnish additional evidence and/or argument 
during the appropriate time period.  See Kutscherousky v. 
West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 
104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); 
Quarles v. Derwinski, 3 Vet. App. 129, 41 (1992).  

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C. §§ 5109B, 7112 (West Supp. 2007).  



_________________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



